Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the Reply to election/restriction requirement received 10/19/2020, and is the first office action on the merits for US Application 15994899, which is a Continuation of PCT/EP2016/078374, filed 8/25/2010. Claims 1-12 are currently pending.

Priority
Application claims the benefit of German Application No. 10 2015 223.899.7, filed on 12/1/2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/6/2019, and 5/31/2018 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Election/Restrictions
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2020.


The requirement is still deemed proper and is therefore made FINAL.
Currently, claims 1-5, and 11-12 are being considered. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6 recites “comprising the cats of:”, but should likely read “comprising the acts of”, to match dependent claims.  
Claim 1, lines 16-17, “moving the gear-selector drum from the intermediate position a second shifting position”, contains a grammatical error and should perhaps read: “moving the gear-selector drum from the intermediate position to a second shifting position”.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “driving motor” is introduced in paragraph 33 without antecedent basis. The skilled artisan is uncertain if this refers to the aforementioned internal combustion engine (driving engine), or is an attempt to broaden the invention by reciting a more general “driving motor”, which could be interpreted as an internal combustion engine or an electric motor. Moreover, withdrawn claim 7 recites both an engine and driving motor, and it is uncertain whether applicant is attempting to claim motorcycle with two power sources, or whether this is a typographical error. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claims 11-12 recite: A motorcycle gearbox, comprising:
an input shaft configured to be selectively coupled in a torque-transmitting manner to a drive shaft of a drive engine to receive a drive torque;	and output shaft configured to receive torque transferrable from the input shaft to the output shaft via a plurality of discrete transmission stages; and
a gear-selector drum configured to shift the motorcycle gearbox between the plurality of discrete transmission stages.
The drawings do not show an input shaft, drive shaft, engine, transmission, or gear selector drum (the rotational positions of which are only shown schematically in Fig. 1B. 
Applicant must either amend the specification to state that these particular features are well-known at the time of filing, cancel the claims, or attempt to amend the drawings. However, no new matter must be entered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-14 recite: “reducing the drive torque of the internal combustion engine;


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2015/0329011 (Kawai).
As to claim 11, Kawai discloses: A motorcycle gearbox, comprising:

a gear-selector drum (37) configured to shift the motorcycle gearbox between the plurality of discrete transmission stages,
wherein the gearbox is configured to be actuated in response to a shift request (paragraph 8), while the input shaft is coupled in the torque-transmitting manner to the drive shaft of the drive engine and receiving the drive torque by moving the gear-selector drum from a first shifting position corresponding to a first one of the plurality of discrete transmission stages into an intermediate position between the first one of the plurality of discrete transmission stages and a second one of the plurality of discrete transmission stages, the intermediate position being a position in which drive torque is not transmittable from the input shaft to the output shaft (see paragraphs 39-40, and 47-48), and
moving the gear-selector drum from the intermediate position to a second shifting position corresponding to the second one of the plurality of discrete transmission stages (see paragraphs 39-40, and 47-48),
As to claim 12, Kawai discloses:
the gearbox is further configured, during the moving the gear-selector drum from the first shifting position into the intermediate position, to move the gear selector drum to a rest position (see T1, in Fig. 7A) between the first shifting position and the intermediate position before reaching the intermediate position, the rest position being a position in which drive torque is transmittable from the input shaft to the output shaft.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0329011 (Kawai), in view of US Patent 5168776 (Otsubo).
Kawai discloses:  A shifting method for changing transmission stages in a motorcycle gearbox having a plurality of discrete transmission stages for changing the speed ratio of a gearbox input shaft to a gearbox output shaft and a gear-selector drum rotatable by a shift actuator to select the plurality of transmission stages, wherein an input shaft of the motorcycle gearbox is configured to be coupled by a selectively shiftable clutch to a drive shaft of a driving engine to transmit a drive torque from the input shaft to an output shaft, comprising the cats (sic) of:
identifying a shift request (paragraph 8);
maintaining the selectively shiftable clutch in a torque-transmitting connection state for transmitting the drive torque (paragraphs 47-48, see also Fig. 2 which shows torque transmission until the “c” mark);
moving the gear-selector drum from a first shifting position corresponding to a first one of the plurality of discrete transmission stages into an intermediate (top of lines A1-A6, Fig. 3, for instance) position between the first one of the plurality of discrete transmission stages and a second one of the plurality of discrete transmission stages (see for instance paragraphs 39-40),
the intermediate position being a position in which drive torque is not transmittable from the input shaft to the output shaft (paragraphs 39-40); and moving the gear-selector drum from the 
Kawai does not disclose: “reducing the drive torque of the internal combustion engine”, because Kawai focuses on shifting process for an electric motorcycle 1, but its embodiment is applicable to a hybrid vehicle with an engine as well (paragraph 83). In hybrid vehicles and single motor and engine vehicles, reducing torque during shifting may be necessary for a variety of reasons including smoothing a shift and avoiding backlash of a transmission or wear on dog clutch gear teeth. See for instance, Otsubo, which provides a reduction of engine torque during shifting and at an analogous, intermediate point of shifting, (See Fig. 2, see also cited art in the Conclusion citing the ubiquity of reducing engine torque during shifting)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to employ the methods of Otsubo in a hybrid vehicle such as, for example Kawai, because, inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, (a smooth shifting of gears, and driver comfort), is a matter of ordinary skill. 
As to claim 2, Kawai provides a rest position in addition to its intermediate position (See t1, in Fig. 7A, whereby t2 is near an intermediate position), which takes place towards the beginning of a shift, It would have been obvious to one of ordinary skill, at the time of filing, to provide a rest position prior to said intermediate position of said drum, as Kawai discloses, because inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (a reduction of torque during a shift from one drum position to the next gear position, is a matter of ordinary skill, (KSR v. Teleflex).
As to claims 3-4 the combination does not provide, “increasing the drive torque of the internal combustion engine when the gear-selector drum has reached a position having a drum angle of rotation 
The routine optimization of a known parameter is indicia of unobviousness. (See MPEP 2144.04 (IV) (A) and 2144.05 (II)()A)). 
In the instant case, Applicant has not disclosed any criticality for this feature. The skilled artisan recognizes that keeping the rotational distance required for shifting, to a minimum will decrease shifting time, and thus is motivated to keep the rotational distance to a minimum amount which still safely and reliably entertains a shift to the next gear position. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to perform the method “increasing the drive torque of the internal combustion engine when the gear-selector drum has reached a position having a drum angle of rotation 15° or less before the gear-selector drum reaches the second shifting position”, because, inter alia, selecting a proportion or optimum range for the rotational angle required for engagement, yields the same predictable result (engagement of a clutch/gear) (KSR v. Teleflex).I
As to claim 5, the combination provides: wherein the shift request is manually generated by a vehicle driver. (See paragraph 75 of Kawai). 

Interpretation of Claims
Claim 2, for instance, provides a rest position, but it is not disclosed that the drum actuator ever actually stops at this position, it is merely a defined rotational position, at which elements of a shift may be performed. See also said intermediate position, which is defined in the specification as a position at which the actuator slows down, but does not stop. 

Conclusion

US Patent 5058013 (Iwatsuki) explains the ubiquity of reducing engine torque during a shift process (see column 1 and Fig 4), as well as interrupting torque flow to the transmission during shift, as is necessary in shifting (see Fig. 4).
US Patent 5456643 (Yamamoto) is provided to show that torque reduction and adjustment during shifting occurs in virtually all transmissions, including those with analogous gear-selector drums (Fig. 7), in this case to lower the load on an engaged clutch (see paragraph 38).
US Publication 8328686 (Kobayashi) and US Publication 2014/0297086 (Matsuda) both disclose a gear selector drum with intermediate positions.
US Publication 2005/0029024 (Takami) increases engine torque towards the beginning of a shift and decreases it towards the end of the shift. (Currently, claim 1 does not require any order for the reduction of torque in relation to an intermediate point of shifting).
US Patent 10385968 (Takahashi), is related to a PCT with a proper prior art date, and shows engine adjustment during shifting. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN P DODD/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655